Citation Nr: 1449674	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  14-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a right ear disorder.

2. Entitlement to service connection for a right ear disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 18, 1953 to July 31, 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO determined that new and material evidence did not exist to reopen the Veteran's claim of entitlement to service connection for a right ear disorder.  The claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

This appeal was processed electronically using the Virtual VA claims processing system.  Any future consideration of this case should account for this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the claimant if further action is required.

The issue of entitlement to service connection for a right ear disorder is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The October 1953 rating decision denied the claim of entitlement to service connection for chronic otitis media - a right ear disorder; the Veteran did not file a notice of disagreement (NOD) to appeal the RO's decision.

2. Evidence received since the October 1953 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for chronic otitis media - a right ear disorder.


CONCLUSIONS OF LAW

1. The October 1953 rating decision denying service connection for a right ear disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claim for a right ear disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

Because the Veteran's service connection claim for a right ear disorder has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2012, the RO found that new and material evidence was not associated with the claims file and denied the Veteran's claim of service connection for a right ear disorder.  July 2012 RO Rating Decision.  In contrast, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In October 1953, the RO denied the Veteran's claim of service connection for chronic otitis media - a right ear disorder.  The Veteran did not initiate appellate review by submitting an NOD.  See 38 C.F.R. § 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for submitting an NOD and initiating an appeal).  The October 1953 decision became final within a year of issue.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

The RO denied the Veteran's initial service connection claim for a right ear disorder because the medical evidence indicated that the disorder pre-existed service and was not aggravated during service.  October 1953 RO Decision.

New evidence has been received since the October 1953 rating decision that is material to the Veteran's service claim.  In February 2012, a private physician found scaring in the Veteran's inner right ear that was consistent with a previous injury or infection.  The physician opined that the Veteran's right ear disorder may be related to an in-service injury.  February 2012 Statement by Dr. Teasdall.  In December 2013, the Veteran denied that his right ear disorder pre-existed service and stated that the disorder resulted from an in-service injury to the right side of his head.  December 2013 Substantive Appeal (VA Form 9).  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests a nexus between the Veteran's current right ear disorder and his service.

New and material evidence has been submitted to reopen the claim of a right ear disorder.  See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a right ear disorder is reopened; to this extent only the appeal is granted. 






REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.

Further development is required and the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any private medical records (PMRs) or non-medical evidence that is not included in the claims file.

If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA medical records (VAMRs) dating from December 2013 forward and associate them with the claims file.

3. Schedule a VA examination with a qualified physician.  The VA examiner must opine as to whether the Veteran's right ear disorder relates to service.  The entire claims file, to include a copy of this REMAND, should be made available to the examiner, who must note its review. The examiner must opine as to whether:

a. IS IT FACTUALLY AND MEDICALLY UNDEBATEABLE THAT THE VETERAN'S RIGHT EAR DISORDER (CHRONIC SUPPURATIVE OTITIS MEDIA) PRE-EXISTED ENTRY ONTO ACTIVE MILITARY DUTY? 

b. IF SO, WHETHER IT IS MEDICALLY AND FACTUALLY UNDEBATEABLE THAT THE VETERAN'S APPROXIMATELY 13 DAYS OF ACTIVE DUTY DID NOT AGGRAVATE (THAT IS, PERMANENTLY WORSEN) HIS RIGHT EAR DISORDER.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 1953 Reports of Medical Examination and History, indicating no right ear problems prior to service.

July 1953 re-examination, diagnosing the Veteran with pre-existing chronic suppurative otitis media of the right ear.

April 2009 and July 2009 VAMRs, observing that the Veteran's ears were clear on examination.

February 2012 VAMRs, indicating hearing problems.

September 2013 VAMRs, finding no problems associated with the right ear on physical examination.

July 2013 VAMRS, suggesting the use of hearing aids.

d. The examiner must provide a COMPLETE AND DETAILED explanation for the requested opinions.  The explanations must be based on the examiner's clinical experience, medical expertise, and established medical principles.  If the requested medical opinions cannot be given, the examiner must state the reason(s) why.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing ADEQUATE EXPLANATIONS IN SUPPORT OF THE REQUESTED OPINIONS.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a right ear disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The claimant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


